Title: To George Washington from Robert Morris, 19 September 1782
From: Morris, Robert
To: Washington, George


                  
                     
                     Sir,
                     Office of Finance 19th September 1782.
                  
                  The Bearer of this Letter, Mr Ezekiel Cornell is appointed to be the Inspector of the Contracts for your Army.  I have a perfect Reliance both on his Zeal & Integrity, and am persuaded that your Excellency may repose the utmost Confidence in him.  I write this Letter to recommend him to your favorable Notice, and to pray that he may meet your Excellency’s Aid in performing the Business committed to him.  With perfect Respect I have the Honor to be Your Excellency’s most obedient & humble Servant
                  
                     Robt Morris
                  
               